     Case 2:18-cv-06509-WBV-DMD Document 108 Filed 12/18/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA

JIM C. CAMBRE                       §     CIVIL ACTION NO. 18-6509
      Plaintiff                     §
                                    §
                                    §
VERSUS                              §
                                    §
                                    §     JUDGE WENDY B. VITTER
RANDY SMITH, IN HIS OFFICIAL        §
CAPACITY AS SHERIFF OF ST.          §     SECTION D
TAMMANY PARISH AND IN HIS           §
PERSONAL CAPACITY, ROGER            §
GOTTARDI, CHAD MELENDEZ,            §
CHRIS HARMON, JASON WILSON,         §     MAGISTRATE
RYAN HOPKINS, AND DOE               §     DANA M. DOUGLAS
DEFENDANTS                          §
      Defendants                    §     DIVISION 3
*****************************************************************************

                                 MOTION TO WITHDRAW

       NOW INTO COURT, comes Thomas S. Schneidau, one attorney of record for

defendants, Sheriff Randy Smith, Jason Wilson, and Roger Gottardi, to respectfully request that

he be allowed to withdraw from his representation of Sheriff Randy Smith, Jason Wilson, and

Roger Gottardi in this matter.    Mr. Schneidau has accepted, and soon will commence, a

government attorney position. Chadwick W. Collings and Cody J. Acosta of the law firm

Milling Benson Woodward L.L.P. will remain as counsel of record for Sheriff Randy Smith,

Jason Wilson, and Roger Gottardi.     As such, no prejudice or delay shall result from this

withdrawal.

       WHEREFORE, Thomas S. Schneidau prays for an order withdrawing him as counsel of

record for Sheriff Randy Smith, Jason Wilson, and Roger Gottardi.




462657/90096
                                          Page 1 of 2
     Case 2:18-cv-06509-WBV-DMD Document 108 Filed 12/18/19 Page 2 of 2



                                            Respectfully submitted,


                                            MILLING BENSON WOODWARD L.L.P.

                                            /s/ Thomas S. Schneidau
                                            Chadwick W. Collings (#25373) (T.A.)
                                            Thomas S. Schneidau (#33359)
                                            Cody J. Acosta (#37005)
                                            68031 Capital Trace Row
                                            Mandeville, Louisiana 70471
                                            Telephone: 985-292-2000
                                            Facsimile:    985-292-2001
                                            ccollings@millinglaw.com
                                            tschneidau@millinglaw.com
                                            cacosta@millinglaw.com
                                            Counsel for defendants

                                CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing was electronically filed with the Clerk of

Court of the United States District Court for the Eastern District of Louisiana on December 18,

2019, by using the CM/ECF system, which system will send a notice of electronic filing to

appearing parties in accordance with the procedures established.

                                   /s/ Thomas S. Schneidau
                                     Thomas S. Schneidau




462657/90096
                                           Page 2 of 2
